Exhibit 10.14

EMPLOYEE SERVICES AGREEMENT

THIS AGREEMENT (“Agreement”) is made this 15th day of January 2007, between
                          , an individual residing in Houston, Harris County
(hereinafter referred to as “Employee”) and
                                                          , a Delaware
Corporation (hereinafter referred to as “Company”).

WHEREAS, Company wishes to retain Employee to provide certain services as
hereinafter specified; and

WHEREAS, Employee has agreed to provide these services;

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties mutually agree as follows:

1.                                       EMPLOYEE’S SERVICES

1.1                                 Employee shall provide to Company services
similar to those provided under the Employee’s previous employment arrangements
with the Company (the “Employee Services”) as in effect immediately prior to the
date of this Agreement; provided, however, that Employee will no longer serve as
an officer or director of Company or any of its subsidiaries and shall not serve
in a supervisor of any of Company employees except as specifically requested by
an officer of the Company or its ultimate parent, CGG-Veritas).  Employee will
report to and take directions or instructions as required from the officers of
Company or its ultimate parent company, CGG-Veritas, or their respective
replacements from time to time.

1.2                                 Although Employee’s previous Employment
Agreement with Company terminated on January 15, 2007, Employee will continue to
be an employee of the Company and will continue receiving all of the Company’s
employee benefits existing as of January 15, 2007 until the termination of this
Agreement, in accordance with the terms of the Company’s employee benefit plans,
programs and arrangements as in effect from time to time; provided, however,
that Employee will not be eligible to participate in any equity compensation
program provided to other employees of Company nor, except as provided in
Section 4.1 hereof, any bonus compensation program provided to other employees
of Company.

2.                                       TERM

2.1                                 The term of this Agreement shall be for
           months, commencing as of January 15, 2007, unless sooner terminated
pursuant to the terms hereof.  Thereafter, the parties may elect, but shall have
no obligation, to renew this Agreement for an additional term.  Any such renewal
shall be in writing signed by both parties.

3.                                       TERMINATION

3.1                                 Company shall have the right to terminate
this Agreement at any time and without prior notice for cause in the event that
Employee commits any wrongful or negligent acts or omissions, or fails to
perform the Employee Services substantially in accordance with the


--------------------------------------------------------------------------------




requirements of Company, as determined by Company.

3.2                                 Either party may terminate this Agreement at
any time for any or no reason upon fourteen (14) days’ prior written notice to
the other.

3.3                                 Upon the effective date of termination of
this Agreement pursuant to sections 2.1, 3.1, or 3.2 (the “Termination Date”),
all compensation and benefits will cease other than: (i) Employee’s rights under
this Agreement; (ii) those benefits that are provided by retirement and benefit
plans and programs specifically adopted and approved by Employer for Employee
that are earned and vested by the Termination Date, and (iii) medical and
similar benefits the continuation of which is required by applicable law or
provided by the applicable benefit plan.  In addition, Employee’s rights to
indemnity by the Company, if any, shall not be affected by such termination and
shall continue after the Termination Date, including, but not limited to, rights
to indemnity, under (i) Section 5.1 hereof; (ii) any written indemnity agreement
by and between Company or its predecessors and Employee in effect on the
Termination Date, (iii) any policy of insurance maintained by Company or its
predecessors covering directors’ and officers’ liability; (iii) the certificate
of incorporation, bylaws or other organizational documents of the Company (x) as
in effect on the Separation Date, or (y) as the same may be subsequently
changed, but in the case of this clause (y) only to the extent any such changes
shall enlarge the rights of a party seeking indemnity.

3.4                                 For clarification purposes, the time period
for any non-compete obligations of Employee under his previous Employment
Agreement with the Company or its predecessor commenced upon the date of the
termination of the Employment Agreement and not from termination of this
Agreement.

4.                                       COMPENSATION AND EXPENSE REIMBURSEMENT

4.1                                 In connection with the Employee Services
contemplated herein, Company agrees to pay Employee a monthly base salary in the
amount of $                           (“Base Salary”), payable at the Company’s
regular payroll intervals.  In addition, upon termination of this Agreement,
Employee will receive a cash bonus payment (“Bonus”) equivalent to __% of his
Base Salary (“Bonus Percentage”) prorated based on the number of days commencing
on January 1, 2007 and ending on the Termination Date (“Bonus Days”).  The Bonus
will be calculated as follows:

Bonus

=

Bonus Days*

 

x

Bonus Percentage

x

(Base Salary x 12)

 

 

365

 

 

 

 

 

 

--------------------------------------------------------------------------------

*                             In calculating the Bonus, the quotient resulting
from dividing Bonus Days by 365 will be rounded up or down to the nearest
1/10000th (four decimal places).

4.2                                 Company shall reimburse Employee for
reasonable expenses only according to Company’s expense reimbursement policy,
and provided that appropriate backup documentation verifying the expenses is
submitted to Company with the invoice for payment.

4.3                                 Employee will continue to accrue vacation
benefits under the terms of the Company’s vacation policy during the term of
this Agreement, and any accrued but unused vacation benefits

2


--------------------------------------------------------------------------------




as of the date of termination of this Agreement will be paid to Employee
promptly after such date.

5.                                       INDEMNIFICATION AND RESPONSIBILITY

5.1                                 Company agrees to indemnify Employee from
and against any and all claims asserted against Employee arising out of the
Employee Services provided hereunder, including reasonable attorney’s fees;
provided, however, that in no event shall Company be required to indemnify
Employee for any claim arising from gross negligence or willful misconduct on
the part of Employee.

6.                                       CONFIDENTIAL AND PROPRIETARY
INFORMATION

6.1                                 Employee, during the term hereof and for a
two (2) year period from and after the termination of this Agreement, covenants
that he will not divulge, communicate, use to the detriment of Company, or for
the benefit of any other business, firm, person, partnership or corporation or
otherwise misuse any confidential information, inventions, techniques,
documentation, drawings, financial data, devices, results of research or other
data with respect to Company or its business. Employee acknowledges that any
such information, data or secrets he may have acquired as a result of his
association with Company is of value and Company has the sole and exclusive
proprietary interest therein; provided, however, that the foregoing shall not
apply to any information, knowledge or data which is or becomes generally
available to the public other than directly or indirectly as a result of
disclosure by Employee.

6.2                                 Employee agrees that all documentation and
information, including but not limited to programs, specifications, technical
information and data, and all software and other tangible or intangible
products, methods, techniques, materials or works prepared for Company or
developed as a result of the Employee Services performed hereunder (collectively
the “Works”) shall, to the extent permitted by law, be considered a work made
for hire.  Employee hereby assigns to Company any rights he may have in such
Works.  Employee further agrees that upon Company’s request he shall execute and
deliver to Company such documents as Company may reasonably request to vest
title to such Works in Company.

6.3                                 Upon termination or expiration of this
Agreement, Employee shall immediately deliver to and leave with Company all
documents, records, manuals, files, films, photographs, letters, notes,
notepads, reports, and other similar documentation or information containing any
information concerning the business operations or affairs of Company as well as
any other materials relating to Company’s business and all copies thereof,
whether prepared by Employee or others, and which are in Employee’s possession
or under his control.

7.                                       ASSIGNMENT

7.1                                 No party shall be at liberty to assign this
Agreement or the rights and obligations hereunder without the prior written
consent of the other parties; provided, however that Company shall be permitted
to assign this Agreement to its successors, if any.

3


--------------------------------------------------------------------------------




8.                                       FURTHER ASSURANCES

8.1                                 Each of the parties agrees to execute and
deliver all such other and additional instruments and documents and to do all
such other acts and things as may be necessary to give full effect to this
Agreement.

9.                                       ENTIRE AGREEMENT

9.1                                 This Agreement and the additional agreements
referred to herein shall constitute the entire agreement of the parties with
respect to the subject matter hereof and shall not be changed, modified or
discharged except by an instrument in writing of equal formality herewith.

10.                                 DISPUTE RESOLUTION

10.1                           Any dispute or controversy between the parties
arising from or relating to this Agreement or the construction, validity,
interpretation, meaning, enforcement, performance, non-performance, operation or
breach of this Agreement shall be submitted to mediation.

10.2                           If such mediation is unsuccessful, either of the
parties may refer such dispute or disagreement to mandatory, final and binding
arbitration by giving written notice thereof to the other and within twenty (20)
days after the receipt of such written notice by the other.  The arbitration
shall be conducted by one (1) arbitrator according to the rules currently in
effect for the American Arbitration Association.

11.                                 INTERPRETATIONS

11.1                           The following rules shall be applied in
interpreting this Agreement:

(a)                                  This Agreement shall be governed by and
construed in accordance with the law of the State of Texas and the parties
hereby consent to the jurisdiction of the state district courts of the State of
Texas, with the agreed venue of Harris County, Texas.

(b)                                 If any provision of this Agreement is wholly
or partially invalid, this Agreement shall be interpreted as if the invalid
provision had not been a part hereof.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

4


--------------------------------------------------------------------------------




IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first written above.

EMPLOYEE

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

5


--------------------------------------------------------------------------------